department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-144266-09 cc ita o f f i c e o f t h e c h i e f c o u n s e l number info release date uil no the honorable earl blumenauer u s house of representatives washington d c dear mr blumenauer this letter responds to your inquiry dated date you wrote on behalf of the numerous taxpayers unable to complete their like-kind_exchange under sec_1031 of the internal_revenue_code the code due to the bankruptcy of the qualified_intermediary qi used to facilitate the exchanges as noted in your letter because many of these taxpayers must file tax returns by date they seek guidance on whether they must report gain_or_loss on the failed sec_1031 exchange i assure you that the irs and the treasury_department are working diligently to provide guidance to affected taxpayers our task is complicated because the statute limits the extent of relief we can provide as discussed in my date letter to you the law prescribes the period for replacing property relinquished in a like-kind_exchange sec_1031 and we cannot extend it consequently we are considering other reporting options for example whether taxpayers may defer reporting gain on the failed sec_1031 exchange until the taxpayer eventually receives the proceeds from the disposition we appreciate the hardship taxpayers are facing because of qi bankruptcies we are making every effort to provide appropriate assistance to these victims if you would like to discuss our efforts in more detail please contact ------------------- at -------------------- or me at -------------------- sincerely george j blaine associate chief_counsel income_tax accounting
